                                                                           ;:io Filed 05/13/19 Page 1 of 1 PagelD #: 670




                              HASBANI&

-IL
                                                                                                                      FI LED
                              LIGHT, P.C.                                                                       IN CLERK'S OFFICE
                                                                                                          U.S. DISTRICT COURT E.D.N.Y.
                              ATTORNFYS 4T LA\N
                                                                                                           *       MAY 13 2019              *
.J,O :-imnth                                                                                               LONG ISLAND OFFICE



                                      Via FCF
                                      11011. Sa11dr:1 . r:cucrsll·in. U .S.D.J.
D,iniclic       I                     Un       St1tcs Di       t (uun tzwthe
Jl1r;h:,,1 rM:-h,rnil::,,ht u ,n
I . (,.J.(,.4'ii\_l
                                      !-:astern D1stri,·1 c,t Ne\\ Yor~
F 3-1""' -\'li .J.(!.:\8                00 l         p !(1711
                                      Ccntr~il Islip. NY 11 T22

                                                  RL. Sett




                                      We             tc to           tdc :he Court with an updated status on this matter. The parties
                                      h,nc reacht:d a ctm!iJenti:d scnlement in this case. The agreements are with our
                                                   i H' c I irn h                          For the foregoing reason, our office will be filing a
                                      "1 i rttl :1t 11 HI: 1I d 1,;rn is,,:1 i i 1ltlic instant action and we request that the status conference
                                          ht:du!cd il!r \l:1\               . 20 I tJ h.~ removed from the Court's calendar. We thank the
                                      Coun for its time and cdnsidcr:ition of this matter.




                                      (.:L.::   Ju.si..:ph Dd.-ui0. bq.
                                                Counsel for Defendant Wells Fargo. as Trustee
                                                na ECF 011d Email
                      fv\~ l?>, cM('f : oltbet't l>1SJ11tc5c;,µG- (!..,¼E: - PfatV\'h'{f' h~u,'Vl,
                      ~fl..uCsd.1\u_ Cow.rt i11.pt ThJ> M~~ ~ ~ .J ~ ' S a>..!,e...
                      i.s elosu.. w\tk \-u..ve. -k, r-e. op~ ti V\. ~ ( to &..~.t' ¥1~ 'h'u.                          J
                      ~ t\.o l ~ ~ :rt,( .. -e Pl d't?I 4 . It.AL M ~ 1Lf l d1'J r 1 ~ ht.,h,ts
                      Co"~•u... \ s m._...lLu. ,H 11.A.t- &,'«'i•s ~ ~ o . i r .
                      $o     ORl)f"R.f')>.                                       __               V
                                                                                     s/ Sandra J. Feuerstein
                                                                                                                       I
                                                                                  s~~ J . (;'"~:e...r~t1, l;( .5. b . .r.
